                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA
    GARY SHURLEY                                                                  CIVIL ACTION

    VERSUS                                                                        CASE NO. 18-8197


    DARREL VANNOY, WARDEN                                                         SECTION: “G” (3)


                                                       ORDER

            “A COA [Certificate of Appealability] will issue only if the requirements of [28 U.S.C.]

§ 2253 have been satisfied.”1 Section 2253(c) permits issuance of a COA when “a petitioner has

made a ‘substantial showing of the denial of a constitutional right.’”2 “Under this standard, when

a district court denies habeas relief by rejecting constitutional claims on their merits, ‘the petitioner

must demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.’” 3 When the district court denies the petition on

procedural grounds without reaching the merits, the petitioner must show “that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.”4

           The petitioner must demonstrate “‘something more than the absence of frivolity or the

existence of mere ‘good faith’ on his or her part.’”5 However, a COA should not be denied “merely




1
    Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
2
    Id. (quoting 28 U.S.C. § 2253(c)).
3
    McGowen v. Thaler, 675 F.3d 482, 498 (5th Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
4
    Id. (quoting Slack, 529 U.S. at 484).
5
    Id. (quoting Miller-El, 537 U.S. at 338).
because [the court] believes the applicant will not demonstrate an entitlement to relief.” 6 In

addition “any doubts as to whether a COA should be granted are resolved in the petitioner’s

favor,”7 and the severity of the penalty may be a consideration in deciding whether a petitioner

has made a “substantial showing.”8

           For the reasons set forth in this Court’s Order and Reasons adopting the Magistrate Judge’s

Report and Recommendation, Petitioner has failed to exhaust his state court remedies with respect

to numerous claims raised in the federal habeas petition. Moreover, this issue would not engender

debate among reasonable jurists. Accordingly,

           IT IS HEREBY ORDERED that a Certificate of Appealability is DENIED.

           NEW ORLEANS, LOUISIANA, this 24th day of October, 2019.




                                                   NANNETTE JOLIVETTE BROWN
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




6
    Id. (quoting Miller-El, 537 U.S. at 337).
7
    Id.
8
  See id.; Hill v. Johnson, 2010 F.3d 481 484 (5th Cir. 2000) (“[W]e may consider the severity of his penalty in
determining whether he has met his ‘substantial showing’ burden.”).
